DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corinne Marie Pouliquen (Reg. No. 35,753) on September 2, 2021.

The application has been amended as follows: 
Claim 3 Ln.3: “angle [of] between 80 and 100 --degrees-- with”.
Claim 4 Ln.3: “angle [of] between 80 and 100 --degrees-- with”.

See next page→
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in claims 1 and 16 for the reasons provided in the Ex Parte Quayle action of May 19, 2021.
In the amendments filed on August 19, 2021, Applicant submitted amended figures and an amended specification to address the drawing objection and specification objections made in the previous Office action. The amendments have been fully considered and accepted.  The drawing objection and specification objections are hereby withdrawn.
Applicant further amended the claims in order to address the claim objections made in the previous Office action. The amendments have been fully considered and accepted.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN S SUL/            Primary Examiner, Art Unit 2835